Exhibit 10.5

Dear ____________:



On behalf of Norwegian Cruise Line Holdings Ltd. and its subsidiaries (together,
the “Company”), I am pleased to offer you the opportunity to receive a key
employee retention bonus pursuant to the Company’s Amended and Restated 2013
Performance Incentive Plan if you agree to the terms and conditions contained in
this letter agreement (this “Agreement”), which shall be effective as of the
date you execute and return a copy of this Agreement (such date, the “Effective
Date”). If you do not execute and return a copy of this Agreement, which must
occur prior to [October 16, 2020], this Agreement shall be null and void.



1.Retention Bonus. Subject to the terms and conditions set forth herein, you
will receive a cash lump sum payment in the amount of $___________ (the
“Retention Bonus”), payable following the Effective Date, but no later than
[October 31, 2020]1. You agree that in the event your employment with the
Company terminates for any reason other than a Qualifying Termination before
December 31, 2021 (the “Retention Date”), you will be required to repay to the
Company within ten business days of such termination 100% of the Retention
Bonus. For the sake of clarity, you will not be required to repay the Retention
Bonus if (i) you are terminated in a Qualifying Termination or (ii) you are
employed by the Company on the Retention Date. At the option of the Company, all
or part of the amount to be repaid to the Company may be deducted from any
amounts owed by the Company to you, including without limitation, any amounts
owed as wages, salary, bonuses, equity or other incentive compensation or
awards, expense reimbursements, and any other remuneration due for or on account
of your employment with the Company, provided, however, that no such deduction
shall be made to the extent that it would result in a tax being owed pursuant to
Section 409A or 457A of the Code.



2.Definitions. For purposes of this Agreement:


(a)“Cause” shall have the meaning specified in your employment agreement with
the Company. A termination for “Cause” shall include a determination by the
Company following your termination of employment for any other reason that,
prior to such termination of employment, circumstances constituting Cause
existed with respect to you.

(b)“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including regulations and rules thereunder and successor
provisions and regulations and rules thereto.

(c)“Disability” shall have the meaning specified in your employment agreement
with the Company.

(d)“Good Reason” shall have the meaning specified in your employment agreement
with the Company.



1 For Mr. Del Rio, the payment date will be a date prior to December 31, 2020.

1



--------------------------------------------------------------------------------

(e)“Qualifying Termination” means the termination of your employment before the
Retention Date (i) by the Company for a reason other than Cause, (ii) by you for
Good Reason or (iii) due to your death or Disability if, and only if, in the
case of any termination pursuant to clauses (i), (ii) and (iii), other than in
the case of your death, you execute a general release agreement, substantially
in the form included in your employment agreement (with such amendments that may
be necessary to ensure the release is enforceable to the fullest extent
permissible under then applicable law), within twenty-one days following the
termination of your employment with the Company and you not revoking such
release (the “Release”). For the sake of clarity, a termination of employment
(other than in the case of death) will not be a Qualifying Termination if you do
not execute, or if you revoke, the Release, in which case you will be required
to repay the Retention Bonus within ten business days after the expiration of
the twenty-one-day period.



3.Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.



4.No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company (or any successors) or to
interfere in any way with the right of the Company (or any successors) to
terminate your employment at any time.



5.Other Benefits. The Retention Bonus is a special payment to you and will not
be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, retirement, insurance or other
employee benefit plan of the Company, unless such plan or agreement expressly
provides otherwise.



6.Governing Law. This Agreement will be governed by, and construed under and in
accordance with, the internal laws of the State of Florida, without reference to
rules relating to conflicts of laws.



7.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Retention Bonus and supersedes
any and all prior agreements or understandings between you and the Company with
respect to the Retention Bonus, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by you and the
Company.



8.Section 409A and 457A Compliance. The intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A and 457A of the
Code, and

2



--------------------------------------------------------------------------------

accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.



9.Voluntary Nature of this Agreement. The Retention Bonus and this Agreement are
a voluntary decision being offered to you. You understand that accepting this
Retention Bonus is optional. Although you will be required to pay taxes on the
Retention Bonus now in the ordinary course, you may be required to return the
entire payment pursuant to paragraph 1 and you may not be able to recover any of
the taxes that have been paid with respect to such amounts. By signing this
Agreement, you understand that you will need to consult with your personal tax
advisor as to the impact such repayment, if required, would have on your
personal taxes.



10.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.




[The remainder of this page has intentionally been left blank.]

3



--------------------------------------------------------------------------------

NORWEGIAN CRUISE LINE HOLDINGS LTD.





By:

Name: Lynn White

Title: Executive Vice President and Chief Talent Officer





My signature below confirms my agreement to the terms of this Agreement.



By:

Name:

Title:

Date:



--------------------------------------------------------------------------------